DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 9-16 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 9 and 13, the prior art of record does not teach or render obvious an image forming apparatus, in combination with the other claimed limitations, having the uniquely distinct features of 
“a controller configured to control said moving mechanism, 
wherein said controller is capable of executing an operation in a first mode and an operation in a second mode, in which a continuous image forming job for transferring toner images onto a plurality of recording materials including a first recording material and a second recording material subsequent to the first recording material is executed, 
wherein in the first mode, when the toner images are transferred onto the first recording material having a first basis weight, the position of said inner roller is the first position, and when the toner images are transferred onto the second recording material having a second basis weight less than the first basis weight, the position of said inner roller is the first position, and 
wherein in the second mode, when the toner images are transferred onto the first recording material having the first basis weight, the position of said inner roller is the first position, and when the toner images are transferred onto the second recording material having the second basis weight less than the first basis weight, the position of said inner roller is the second position,” [emphasis added]. Claims 10-12 and 14-16 are considered allowable by virtue of their dependence on claims 9 and 13 respectively.
Fukase US 2015/0220050, Nieda US 2018/0112762 and Torimaru US 2012/0155897 A1 teach the known methods and devices for controlling the moving mechanism by adjusting the inner roller based of paper weight also known as grammage. However, the prior art fails to teach or suggest adjusting the roller in the precise claimed configuration relative to three center lines and the offset amount X.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA L ELEY whose telephone number is (571)272-9793. The examiner can normally be reached Monday-Friday 8:30 AM - 5:00 PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Jr. Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jessica L Eley/Examiner, Art Unit 2852